           Case 5:19-cv-00707-SLP Document 1 Filed 08/01/19 Page 1 of 6




                             IN THE UNITED STATES DISTRICT COURT

                           FOR THE WESTERN DISTRICT OF OKLAHOMA




THE CITY OF OKLAHOMA CITY, STATE OF OKLAHMOMA,                )

                       Plaintiffs,

VS
                                                                    Case no. CIV-19-707-SLP


KEITH WESLEY EDWARDS

                       Defendants,




                                 NOTICE OF INTENT TO TRANSFER




COMES NOW the Defendant Keith Wesley Edwards "Pro Se" and would state the following:



On February 21, 2019 The Oklahoma City Police department vice unit came into my adult

entertainment business in Oklahoma City, Ok. They revoked my state cigarette license, sales tax

permit for beer and my county licenses with no due process. They confiscated approximately 60

cases of beer. At the same time there was a second issue with the Oklahoma City Police

department using safety spotlights on their vehicle to blind on coming drivers on the South Side

of OKC, OK. After 3 separate times being subjected to this unsafe if not illegal act I spoke with

OKC Police 3'^'' shift lieutenant and the Captain. Days later 4 officers from the Oklahoma city Police

came into my establishment and tried to intimidate me . I told them that I would take this matter

to federal Court because I believe that there use of police equipment was unsafe and abuse of
           Case 5:19-cv-00707-SLP Document 1 Filed 08/01/19 Page 2 of 6



Police power. Two days later my business was raided by Police again. This time because we were

giving beer away to persons over 21 years of age. During this raid my concession worker had $400

dollars stolen from her purse. We obtained video of Officer 1 getting her ID out of purse and then

much later I observe the Lieutenant Doug Kimberlin give a node to his other officer and they got

back into her purse and took the money. The officer got caught by my concession worker who

was taken to the other side of the establishment to be pat searched. When she was returning,

she began yelling at the Officer and he raised his hand up even with his head. Early the next

morning 2 Oklahoma City officers entered my business by obtaining keys from Oklahoma County

Sheriff office jail property bag of concession worker. They took a bag which I believe to be all of

my register money which was shoved into a bag. The money was not accounted for on the scene

either earlier or then. They left the premises with the building alarm going off. I was called by the

alarm company and had to return to the business to reset the alarm. I did not find out about the

break in until the next day.


Oklahoma City police officer via emails explains that i must purchase a new beer license even

though my license does not expire until March 9th of 2020. I've received no refund for my license

on the unused portion or time. I can find no law under the new title 37A Oklahoma Statue that

makes my license no good. Adult Entertainment was not specified in the new title 37A.


Oklahoma City police Lieutenant Doug Kimberlin explains via email that i must have bought

purchased a new license after October 31st 2018 and pay the city somewhere in the amount of

$2500 for newly created inspection fees which did not exist prior to October 31st 2018 under the

previous beer laws. The city Oklahoma City did not even create any rules for adult entertainment

based on the new laws until November of 2018. In previous years the only money i had to pay to
           Case 5:19-cv-00707-SLP Document 1 Filed 08/01/19 Page 3 of 6



the city Of Oklahoma City was a $20 beer fee license. The new beer laws went to into effect and

this eliminate the city tax revenues for alcohol. I must pay according to the city a new $500 fee

for a beer license and pay the city of Oklahoma City for numerous inspections totaling amount of

approximately 2500 dollars.


Adult Entertainment age of workers



Since October 31^', 2018 the city of Oklahoma City has been allowing 18 year old adult

entertainment dancers to work in establishments that are full liquor bars. These special few clubs

are Platinum's adult entertainment, Night trips adult entertainment and Double D's adult

entertainment. When I inquired as to what it would take to be able to have 18 to 20 year old

entertainers working in My establishment if I was to serve liquor I was told I could not. That I

would be 21 and up with beer only. I questioned further as to the age to enter establishments

which allows 18 year old entertainers and serve liquor. Is this Age discrimination? The Oklahoma

City vice unit raided my bar I believe the next day.


                              FEDERAL BURUAU OF INVESTIGATION



I have filed a formal compliant with the FBI and was made aware by Oklahoma City police officers

responding to an unrelated call at my business that an FBI investigation has indeed been started

at the Oklahoma city Police Department vice unit.




Criminal charges
           Case 5:19-cv-00707-SLP Document 1 Filed 08/01/19 Page 4 of 6



The City of Oklahoma city then Charged defendant with maintaining a disorderly house chapter

30 section 97, Municipal case number 17 5232682


The second charge from the Oklahoma City police case number 17 5232747 maintaining a

disorderly house chapter 30 section 97


Timeliness



Arrangement was held on the last case one July 3, 2019




Additional issues



Officers are taking inappropriate pictures of entertainers for unknown reasons. These

entertainers were not alleged to have violated any laws but were made to stand in semi- nude or

nude state so that officers could take pictures for unknown purposes and reasons.


Search and seizures

The Oklahoma City Police Department has been using my premises For what it calls "warrant

checks" which entails going to customers as they sit at tables and obtaining their IDs and doing

warrant checks. The same tactic has been done on all of my entertainers on multiple occasions. I

also have had officers in my parking lot obtaining vin# on all of vehicles in parking lot.


Final there has been an on going battle with zoning laws which are routinely violated in low

income housing areas. I wise to relocate my business and its variance as city allows others to

violate zoning rules. As a city is aware, I had to intervene in a case involving Oklahoma City v. Red

Light Nights. The only reason for my motion to intervene was that the city never obtained it's in
           Case 5:19-cv-00707-SLP Document 1 Filed 08/01/19 Page 5 of 6



junction for the illegal activities at that property which had gone on for 9 years unchecked

although volumes of complaints had been filed. This establishment operated for about 9 years

without an adult entertainment license or meeting the zoning requirements.


Other adult Entertainment establishments have been allowed to open even though they did not

meet the zoning requirements on NW 10 street.




                                         JURISDICTION


I will be making my argument under US constitution 14th amendment violations to due process,

Rico organized crime and Civil Rights violations 42 U.S.C 1983. I reserved the rights to amend

these issues in my Petition.




                                         Relief sought

I'm seeking an order for the Oklahoma City Police Department to return the licenses that were

taken without hearing or any due process ; an order for the Oklahoma city Police Department to

return the 80 cases of beer confiscated over 2 raids or pay the sum equal to or greater; I'm

seeking in WRIT for the Oklahoma city Police Department to be ordered to immediately stop

blinding people with their spotlights as their operating motor vehicles d'm seeking non monetary

damage is against the city of Oklahoma city for the right to relocate my variance adult

entertainment establishment to another part of the city ; Finally I'm seeking damages in the

amount of $3,000,000 for the intentional damage to my business an unfair zoning practices that

have been occurring for many years and the issues above. My business has been ruined. Jury trial

requested may be waived at later date.
             Case 5:19-cv-00707-SLP Document 1 Filed 08/01/19 Page 6 of 6




If possible I would like to reserve my right to amend this as I was preparing a formal Petition.




                                                     Respectfully Submitted,




                                                     Keith Wesley Edwards "Pro Se"

                                                     907 Oak Park Drive

                                                     Choctaw, OK 73020

                                                     405 465 7103




                                             Certificate of service




I certify that a certified copy of the above instrument is being sent to The City of Oklahoma City
200 N Walker Ave, Oklahoma City, OK 73102 and a copy is being filed in each Municipal court
case file.
